          Case 6:18-bk-17932-SY                   Doc 57 Filed 01/18/19 Entered 01/18/19 13:11:50                                      Desc
                                                   Main Document    Page 1 of 5



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address



 Thomas Corcovelos SBN 70493
 1001 6th St, Ste. 150
 Manhattan Beach, CA 90266
 310-374-0116
 310-318-3832 FAX
 corforlaw@corforlaw.com




      Individual appearing without attorney
      Attorney for: Debtor Raquel Rettberg

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION                                       DIVISION

 In re:                                                                       CASE NO.: 18-17932
                                                                              CHAPTER 13
 Raquel Rettberg

                                                                                   DEBTOR’S MOTION FOR VOLUNTARY
                                                                                    DISMISSAL OF CHAPTER 13 CASE



                                                                                                      [No Hearing Required]
                                                              Debtor(s).



Debtor moves this court for an order dismissing the above-entitled bankruptcy case pursuant to 11 U.S.C. § 1307(b) and
LBR 3015-1(q)(1):

1.        (a) The above-entitled case was commenced by the filing of a voluntary petition under chapter 13 and has not
              been converted under 11 U.S.C. §§ 706, 1112, or 1208;

     OR

          (b) The above-entitled case was commenced by the filing of a voluntary petition under chapter                                 and was
              converted to a case under chapter 13 on              .

2.        (a) There is no motion for relief from, annulment of, or conditioning of the automatic stay pending in this case and
              no such motions have been filed in this case.

     OR

          (b) The following motion for relief from, annulment of, or conditioning of the automatic stay is currently pending in
              this case OR was filed and resolved OR has been withdrawn or denied:

           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1          F 3015-1.18.DEBTOR.MOTION.DISMISS
          Case 6:18-bk-17932-SY                   Doc 57 Filed 01/18/19 Entered 01/18/19 13:11:50                                      Desc
                                                   Main Document    Page 2 of 5



     Filing Date:                        1-8-2019
     Movant:                             Mark J. Thornsley, Trustee; Sherman Nekritz, Trustee,
     Personal or Real Property:          Real property l;ocated at 82675 Avenue 53, Indio CA 92201-9607
                                         RElief from stay resolved by stipulation


     Status:                          Pending                               Resolved                       Withdrawn/Denied
     (Please attach additional pages if needed.)

3.        (a) Debtor has made no arrangements or agreements with any creditor or other person in connection with this
              request for dismissal.

     OR

          (b) Debtor has made the following arrangements or agreements with the creditor(s) or other person(s) identified
              below in connection with this request for dismissal:



     (Please attach additional pages if needed.)

4. Debtor seeks dismissal of this case for the following reasons:
   Relief from stay allowed foreclosure of the only real property of the estate, and so the wage earner plan is moot




     (Please attach additional pages if needed.)



Date: 1-18-2019
                                                                                        Attorney for Debtor        Thomas Corcovelos


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


Date: 1-18-2019
                                                                                        Debtor        Raquel Rettberg

Date:
                                                                                        Joint Debtor




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                          Page 2             F 3015-1.18.DEBTOR.MOTION.DISMISS
        Case 6:18-bk-17932-SY                   Doc 57 Filed 01/18/19 Entered 01/18/19 13:11:50                                      Desc
                                                 Main Document    Page 3 of 5



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

 1001 6th St., Ste. 150, Manhattan Beach, CA 90266

A true and correct copy of the foregoing document entitled: DEBTOR’S MOTION FOR VOLUNTARY DISMISSAL OF
CHAPTER 13 CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 1-18-2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
  Rod Danielson (TR) notice-efile@rodan13.com;
  Alexander K Lee ecfcacb@aldridgepite.com, akl@ecf.courtdrive.com;
  Edward A Treder cdcaecf@bdfgroup.com
  United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov, Darlene C Vigil cdcaecf@bdfgroup.com
                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 1-18-2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
  Hon Scott H. Yun
  3420 Twelfth St., Ctrm 302
  Riverside, CA 92501



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  1-18-2019          Thomas Corcovelos
 Date                     Printed Name                                                        Signature




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 3             F 3015-1.18.DEBTOR.MOTION.DISMISS
Case 6:18-bk-17932-SY    Doc 57 Filed 01/18/19 Entered 01/18/19 13:11:50     Desc
                          Main Document        Page 4 of 5
                        6:18-bk-17932-SY     Raquel Rettberg
           Case type: bk Chapter: 13 Asset: Yes Vol: v Judge: Scott H. Yun
                 Date ﬁled: 09/19/2018 Date of last ﬁling: 01/17/2019



                                   Creditors

           AT&T Mobility II LLC
           %AT&T SERVICES INC.
                                                             (39213607)
           KAREN A. CAVAGNARO PARALEGAL
                                                             (cr)
           ONE AT&T WAY, SUITE 3A104
           BEDMINSTER,, NJ 07921
           Christopher Pyle CPA
                                                             (39221826)
           70025 Hwy 111, Ste 101
                                                             (cr)
           Rancho Mirage, CA 92270
           Ditech Financial LLC
                                                             (39219875)
           PO Box 6154
                                                             (cr)
           Rapid City, SD 57709-6154
           Ditech Financial LLC
                                                             (39221827)
           PO Box 6164
                                                             (cr)
           Rapid City, SD 57709-
           HCR Manor CAre
                                                             (39221828)
           74350 Country Club Dr
                                                             (cr)
           Palm Desert, CA 92260
           LVNV Funding, LLC its successors and assigns as
           assignee of Capital One Bank (USA), N.A.
                                                             (39122599)
           Resurgent Capital Services
                                                             (cr)
           PO Box 10587
           Greenville, SC 29603-0587
           Mr. Cooper
                                                             (39089677)
           8950 Cypress Waters Blvd.
                                                             (cr)
           Coppell, TX 75019
           Mr. Cooper
                                                             (39221829)
           8950 Cypress Waters Blvd.
                                                             (cr)
           Coppell, TX 75019
           Riviera Realty
           Kathryn Smith Broker                              (39089678)
           520 Alamitos Way                                  (cr)
           San Marcos, CA 92078
           Riviera Realty
           Kathryn Smith Broker                              (39221830)
           520 Alamitos Way                                  (cr)
           San Marcos, CA 92078
           T Mobile/T-Mobile USA Inc                         (39105996)
           by American InfoSource as agent                   (cr)
Case 6:18-bk-17932-SY Doc 57 Filed 01/18/19 Entered 01/18/19 13:11:50                 Desc
            PO Box 248848 Main Document  Page 5 of 5
            Oklahoma City, OK 73124-8848
           Wells Fargo Bank National Association
           Nationstar Mortgage LLC d/b/a Mr. Cooper
                                                                         (39124657)
           Bankruptcy Dept.
                                                                         (cr)
           PO Box 619096
           Dallas TX 75261-9741


                                 PACER Service Center
                                     Transaction Receipt
                                       01/18/2019 12:14:40
              PACER                           Client
                           cf0180:2523351:0
              Login:                          Code:
                                              Search      6:18-bk-17932-SY Creditor
              Description: Creditor List
                                              Criteria:   Type: cradm
              Billable
                           1                  Cost:       0.10
              Pages:
